DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 9 is allowable. The restriction requirement among the species of Species Group A and Species Group B, as set forth in the Office action mailed on 11/12/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species A1, A2, A4, B1, and B3 is partially withdrawn.  Claims 10-12, directed to a non-elected invention, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim (claim 9). However, claims 2-7, directed to a non-elected invention are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuromizu (U.S. 2013/0021538).

Regarding claim 1, Kuromizu discloses a display device (10, Fig. 2; page 4, para [0060]) comprising:
	a diffuser plate (15a, Fig. 10; page 4, para [0062]);
	a plurality of light sources (17, Figs. 2 and 10; page 4, para [0062]) that irradiates the diffuser plate (15a, Fig. 10) with light;
	a mounting substrate (23a, Fig. 10; page 6, para [0072]) on which the plurality of light sources (17, Fig. 10) is mounted (light sources 17 mounted on mounting substrate 23a, Fig. 10);
	a chassis (14a, Fig. 10; page 6, para [0072]) to which the mounting substrate (23a, Fig. 10) is secured; and
	a support member (combination of: 27, 28, 29, 30, 35, Fig. 10; pages 6-7, para [0077-0079]) that is disposed between the chassis (14a, Fig. 10) and the diffuser plate (15a, Fig. 10) and that supports the diffuser plate (15a, Fig. 10),
	wherein the support member (combination of: 27, 28, 29, 30, 35, Fig. 10) includes a securing pin (30a below 17, Fig. 10; page 7, para [0080]) that is fitted in a hole (34, Fig. 10; page 7, para [0083]) that is formed in the mounting substrate (23a, Fig. 10), a support pin (29, Fig. 10; page 6, para [0073]) that is located between the diffuser plate (15a, Fig. 10) and the chassis (14a, Fig. 10), and a coupling portion (27, Fig. 10; page 6, para [0073]) that extends in a plane direction of the mounting substrate (coupling portion 27 extends in a plane direction of the mounting substrate 23a, Fig. 10) and that couples the securing pin (30a below 17, Fig. 10) and the support pin (29, Fig. 10) with each other.

Regarding claim 8, Kuromizu discloses a display device with all the limitations above and further discloses wherein the support pin (29, Fig. 10) is one of a plurality of support pins (29, Figs. 7 and 10),
	wherein the coupling portion (27, Fig. 10) couples the securing pin (30a below 17, Fig. 10) and the plurality of support pins (plurality of support pins 29, Figs. 7 and 10) with each other (since the plurality of support pins 29 in each horizontal row of 17 are coupled to the securing pin 30a of 17 via the coupling portion 27, Figs. 7 and 10), and
	wherein the plurality of support pins (29, Figs. 7 and 10) is interposed between the diffuser plate (15a, Fig. 10) and the chassis (14a, Fig. 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuromizu (U.S. 2013/0021538) as applied to claim 1.

Regarding claim 13, Kuromizu discloses a display device with all the limitations of claim 1 above but does not expressly disclose wherein one of the securing pin (30a below 17, Fig. 10) and the supporting pin (29, Fig. 10) is separatable from the coupling portion (27, Fig. 10).  However, Examiner notes that it would have been obvious for one of ordinary skill in the art before the time of the effective filing of the claimed invention to recognize that one of the securing pin (30a below 17, Fig. 10) and the supporting pin (29, Fig. 10) can be made separable from the coupling portion (27, Fig. 10) [In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)].  

Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to configure one of the securing pin (30a below 17, Fig. 10) and the supporting pin (29, Fig. 10) to be separatable from the coupling portion (27, Fig. 10) in order to obtain the benefits of providing modularity to one of the securing pin (30a below 17, Fig. 10) and the supporting pin (29, Fig. 10) so that it can be individually and easily replaced without replacing the entire support member (combination of: 27, 28, 29, 30, 35, Fig. 10) as is well known in the art.

Allowable Subject Matter
Claims 9-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art as presently search does not disclose the display device of claim 9 having all the combination of features including “wherein a plurality of the support pins is present and interposed between the diffuser plate and the chassis, wherein the coupling portion couples the securing pin and the plurality of support pins with each other, wherein the coupling portion extends in a direction intersecting a longitudinal direction of the mounting substrate and extends across the mounting substrate, wherein the chassis has a groove portion recessed in a direction opposite to the diffuser plate, wherein the groove portion has a depth substantially a same as a thickness of the mounting substrate, wherein the mounting substrate is provided in the groove portion, and wherein the coupling portion is provided so as to bridge the groove portion.”  Claims 10-12 are allowable as being dependent on claim 9.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding claim 1, Examiner notes that the newly cited prior art reference of Kuromizu (U.S. 2013/0021538) discloses all the recited limitations as presented in the new grounds of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL C LEE/Primary Examiner, Art Unit 2871